UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1300



CHONITA L. HAMPTON,

                                            Plaintiff - Appellant,

          versus


UNIVERSITY OF MARYLAND AT BALTIMORE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-95-
3356-CCB)


Submitted:   June 19, 1997                 Decided:   June 27, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chonita L. Hampton, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Sara Slaff, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing her

claim of employment discrimination. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Hampton v.
University of Maryland, No. CA-95-3356-CCB (D. Md. Jan. 28, 1997).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2